         Case 1:18-cv-03696-AKH Document 31 Filed 11/19/18 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

William Grecia,                                   Case No. 1:18-cv-03696-AKH

                   Plaintiff,                     JOINT MOTION TO CONTINUE THE
                                                  TEMPORARY STAY OF DEADLINES
           v.                                     TO COMPLETE SETTLEMENT

JPMORGAN CHASE BANK, N.A.,

                   Defendant.


       Plaintiff William Grecia (“Grecia”) and Defendant JPMorgan Chase Bank, N.A.

(“Chase”) respectfully request that the Court continue the current temporary stay of all pending

deadlines in this action for an additional 30 days, including but not limited to Chase’s response

to Grecia’s second amended complaint on November 28, 2018.

       The parties are in the process of finalizing the written settlement agreement, and the

requested continuance of the current stay would preserve the parties’ and the Court’s resources.



Dated: November 19, 2018

                                     Respectfully Submitted,

 /s/ _Matthew M. Wawrzyn ______               /s/ _Shamita D. Etienne-Cummings ______
 Matthew M. Wawrzyn (pro hac vice)            Shamita D. Etienne-Cummings (pro hac vice)
 Wawrzyn & Jarvis LLC                         White & Case, LLP
 2700 Patriot Blvd., Suite 250                701 Thirteenth Street, NW
 Glenview, IL 60026                           Washington, DC 20005
 847.656.5864                                 T: (202) 626-3600
 matt@wawrzynlaw.com                          F: (202) 639-9355
                                              E: setienne@whitecase.com

 Counsel for William Grecia                   Counsel for JPMorgan Chase Bank, N.A.
           Case 1:18-cv-03696-AKH Document 31 Filed 11/19/18 Page 2 of 2



                                     PROOF OF SERVICE

       The undersigned hereby certifies that on November 19, 2018, a true and correct copy of

the above and foregoing document was electronically filed with the Court. Pursuant to Local

Rule 5.2, the Court’s Procedures for Electronic Filing, this constitutes service on the above-listed

counsel.

                              /s/ Matthew M. Wawrzyn   _________________
                              Matthew M. Wawrzyn (pro hac vice)




                                                  2
